In a proceeding under article 78 of the former Civil Practice Act, by a stockholder of Speedry Chemical Products, Inc., to compel the corporation to permit him to inspect and make photostatic copies *556of its stock books, stock records, and stockholders’ list, the corporation appeals from so much of a resettled order of the Supreme Court, Queens County, dated August 14, 1963, made on reargument, as adhered to the court’s original decision and as: (1) granted the petitioner leave to inspect and photograph the complete list of the corporation’s stockholders; and (2) denied the corporation’s cross motion for a pretrial examination of the petitioner. Order, insofar as appealed from, affirmed, with costs (see Business Corporation Law, § 624, subd. [d]). The inspection, copying and photographing of the stockholders’ list and records, as directed by the final decretal paragraph of the order of August 14, 1963, shall proceed on 10 days’ written notice or at such other times and places as the parties may mutually agree by written stipulation. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.